DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


 Claim Objections
Claims 7-10 and 17-20 are objected to because of the following informalities: Each claim recites “data transmission” in the preamble while the claims cover “data reception”.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 and 18 recite “and calculating an energy value of each frequency component in the ultrasonic transmission signal subjected to the frequency domain transformation.” Paragraphs [0059-61] and formula (5) appear relevant to this claim limitation. The specification states “the energy value of each frequency component is calculated according to formula (5).” However, one of ordinary skill in the art would recognize formula (5) as a Fourier series and not a calculation of energy. Furthermore, formula (5) is a function of position (x) and not a function of time (t), and one of ordinary skill in the art would recognize that a Fourier transform over the time domain would be necessary to yield frequency components. The specification provides no information on converting between the Fourier series and an actual energy value and provides no examples of the results of any energy calculation. Additionally, it is not clear how one of ordinary skill in the art would use formula (5) as energy values. Therefore, it is not clear that the inventors had possession of the ultrasonic data transmission method or apparatus which calculates an energy value of each frequency component. For this reason, claims 8 and 18 fail to satisfy the written description requirement.

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 8 and 18 recite “and calculating an energy value of each frequency component in the ultrasonic transmission signal subjected to the frequency domain transformation.” Paragraphs [0059-61] and formula (5) appear relevant to this claim limitation. The specification states “the energy value of each frequency component is calculated according to formula (5).” However, one of ordinary skill in the art would recognize formula (5) as a Fourier series and not a calculation of energy. Furthermore, formula (5) is a function of position (x) and not a function of time (t), and one of ordinary skill in the art would recognize that a Fourier transform over the time domain would be necessary to yield frequency components. Additionally, it is not clear how one of ordinary skill in the art would use formula (5) as energy values.  Also when considering all of the Wands Factors, specifically the amount of directions provided by the inventor, the specification provides no further instruction on converting between the Fourier series and an actual energy value and provides no examples of the results of an energy calculation. Therefore, the specification fails to teach how to make and use the claimed invention without undue experimentation. For this reason, claims 8 and 18 fail to satisfy the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 12 recite the limitation "the ultrasonic signal transmitting array". There is insufficient antecedent basis for this limitation in the claims. Claim 1 recites “at least two ultrasonic signal transmitting arrays” and it is unclear which array claims 2 and 12 refer to. Claims 3 and 13 are similarly rejected for their dependence on claims 2 and 12 respectively.

Claims 7 and 17 recite the limitation "decoding the ultrasonic transmission signal". It is unclear that the ultrasonic transmission signal is coded and able to be decoded. The coding occurs in independent claims 1 and 11 and is not present in independent claims 7 and 17. Claims 8-10 and 18-20 are similarly rejected as being depending on claims 7 and 17 respectively.

Claims 8 and 18 recite the limitation "each frequency component".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “each ultrasonic signal transmitting array” in line 6. There is insufficient antecedent basis for this limitation in the claim. The “at least two ultrasonic signal transmitting arrays” are not introduced until line 9 in Claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaindl EP 2950467 A1.

Regarding Claim 1, Kaindl teaches an ultrasonic data transmission method, comprising: 
determining, by a transmitting terminal comprising at least two ultrasonic signal transmitting arrays (Fig. 1, [0035, 36]), a single-frequency ultrasonic coding signal of to-be-transmitted information corresponding to each ultrasonic signal transmitting array ([0035]), wherein ultrasonic codes of to-be-transmitted information corresponding to different ultrasonic signal transmitting arrays are different (each stream is encoded or modulated onto respective associated carrier frequency, [0036, 38]); and 
transmitting, through the at least two ultrasonic signal transmitting arrays in the transmitting terminal ([0036, 38]), corresponding at least two single-frequency ultrasonic coding signals to a receiving terminal in a focusing mode, wherein frequency bands of transmitting frequencies of different ultrasonic signal transmitting arrays are different (transmission sub-data streams each associated with a unique carrier frequency, [0035]).

Regarding Claim 6, Kaindl teaches the ultrasonic data transmission method of claim 2, wherein the at least one ultrasonic signal transmitter in a same ultrasonic signal transmitting array adopts a same transmitting frequency (sub-data streams each associated with a unique carrier frequency and an acoustic transmitter, [0035, 36]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaindl EP 2950467 A1 in view of Belevich US 20140043933 A1.

Regarding Claim 2, Kaindl teaches the ultrasonic data transmission method of claim 1, 
Kaindl does not explicitly teach wherein the ultrasonic signal transmitting array comprises at least one ultrasonic signal transmitter, and the at least one ultrasonic signal transmitter is disposed according to a preset rule.
Belevich teaches ultrasonic transmitting arrays with at least one ultrasonic transmitter and the at least one ultrasonic transmitter disposed according to a preset rule (Linear arrays 12, 14, and 16 in Fig. 1, [0066]; Planar or curved 1D or 2D arrays, [0119]).
Additionally, it is well known in the art to dispose ultrasonic transmitters according to predefined rules or arrangements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Belevich to dispose the ultrasonic transmitters in the ultrasonic array according to a preset rule. This will help aim the transmission signals.

Regarding Claim 3, Kaindl as modified above teaches the ultrasonic data transmission method of claim 2, 
Kaindl does not explicitly teach wherein the present rule comprises any one of following rules: a linear arrangement rule, a two-dimensional planar arrangement rule, or a surrounded arrangement rule.
Belevich teaches linear arrays and planar or curved 1D or 2D arrays (Linear arrays 12, 14, and 16 in Fig. 1, [0066]; Planar or curved 1D or 2D arrays, [0119]).
Additionally, it is well known in the art to dispose ultrasonic transmitters according to linear, 2D planar, or surrounded arrangements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Belevich to dispose the ultrasonic transmitters in the ultrasonic array according to a linear or planar arrangement. This will help aim the transmission signals.

Regarding Claim 4, Kaindl teaches the ultrasonic data transmission method of claim 1, 
Kaindl does not teach wherein the at least two ultrasonic signal transmitting arrays are distributed in an angle of less than 180°.
Belevich teaches multiple arrays distributed at an angle of less than 180° (Arrays 12, 14, and 16 in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Belevich to distribute the array in an angle of less than 180°. This will help aim the transmission signals.

Regarding Claim 11, Kaindl teaches an ultrasonic data transmission apparatus, comprising: a
 Processor (processing unit 12, [0035]); and 
wherein the processor is configured to: 
determine a single-frequency ultrasonic coding signal of to-be-transmitted information corresponding to each ultrasonic signal transmitting array (Fig. 1, [0035, 36]), wherein ultrasonic codes of to- be-transmitted information corresponding to different ultrasonic signal transmitting arrays are different (each stream is encoded or modulated onto respective associated carrier frequency, [0036, 38]); and
transmit, through at least two ultrasonic signal transmitting arrays in a transmitting terminal ([0036, 38]), corresponding at least two single-frequency ultrasonic coding signals to a receiving terminal in a focusing mode, wherein frequency bands of transmitting frequencies of different ultrasonic signal transmitting arrays are different (transmission sub-data streams each associated with a unique carrier frequency, [0035]).
Kaindl does not explicitly teach but Belevich teaches a memory for storing instructions executable by the processor ([0030, 131]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Belevich to use a memory for storing instructions executable by the processor. This will allow the processor to control the transmitting arrays.

Regarding Claim 12, Kaindl teaches the ultrasonic data transmission apparatus of claim 11, 
Kaindl does not explicitly teach wherein the ultrasonic signal transmitting array comprises at least one ultrasonic signal transmitter, and the at least one ultrasonic signal transmitter is disposed according to a preset rule.
Belevich teaches ultrasonic transmitting arrays with at least one ultrasonic transmitter and the at least one ultrasonic transmitter disposed according to a preset rule (Linear arrays 12, 14, and 16 in Fig. 1, [0066]; Planar or curved 1D or 2D arrays, [0119]).
Additionally, it is well known in the art to dispose ultrasonic transmitters according to predefined rules or arrangements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Belevich to dispose the ultrasonic transmitters in the ultrasonic array according to a preset rule. This will help aim the transmission signals.

Regarding Claim 13, Kaindl teaches the ultrasonic data transmission apparatus of claim 12, 
Kaindl wherein the present rule comprises any one of following rules: a linear arrangement rule, a two-dimensional planar arrangement rule, or a surrounded arrangement rule.
Belevich teaches linear arrays and planar or curved 1D or 2D arrays (Linear arrays 12, 14, and 16 in Fig. 1, [0066]; Planar or curved 1D or 2D arrays, [0119]).
Additionally, it is well known in the art to dispose ultrasonic transmitters according to linear, 2D planar, or surrounded arrangements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Belevich to dispose the ultrasonic transmitters in the ultrasonic array according to a linear or planar arrangement. This will help aim the transmission signals.

Regarding Claim 14, Kaindl teaches the ultrasonic data transmission apparatus of claim 11, 
Kaindl does not teach wherein the at least two ultrasonic signal transmitting arrays are distributed in an angle of less than 180°.
Belevich teaches multiple arrays distributed at an angle of less than 180° (Arrays 12, 14, and 16 in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Belevich to distribute the array in an angle of less than 180°. This will help aim the transmission signals.

Regarding Claim 16, Kaindl teaches the ultrasonic data transmission apparatus of claim 12, wherein the at least one ultrasonic signal transmitter in a same ultrasonic signal transmitting array adopts a same transmitting frequency (sub-data streams each associated with a unique carrier frequency and an acoustic transmitter, [0035, 36]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaindl EP 2950467 A1 in view of Chen US 20220085941 A1.

Regarding Claim 5, Kaindl teaches the ultrasonic data transmission method of claim 1, 
Kaindl does not teach wherein the to-be-transmitted information corresponding to the different ultrasonic signal transmitting arrays is identical.
Chen teaches transmitting multiple identical signals on different frequency sub-bands ([0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Chen to transmit identical signals on each of the different transmitting arrays. This would help improve the accuracy of communication.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaindl EP 2950467 A1 in view of Belevich US 20140043933 A1 and further in view of Chen US 20220085941 A1.

Regarding Claim 15, Kaindl as modified above teaches the ultrasonic data transmission apparatus of claim 11, 
Kaindl does not teach wherein the to-be-transmitted information corresponding to the different ultrasonic signal transmitting arrays is identical.
Chen teaches transmitting multiple identical signals on different frequency sub-bands ([0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Chen to transmit identical signals on each of the different transmitting arrays. This would help improve the accuracy of communication.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaindl EP 2950467 A1 in view of Li US 6763106 B1.

Regarding Claim 7, Kaindl teaches an ultrasonic data transmission method, applied to a receiving terminal, comprising: 
receiving an ultrasonic transmission signal transmitted by a transmitting terminal ([0040]); and 
decoding the ultrasonic transmission signal ([0029]).
Kaindl does not explicitly teach determining whether the ultrasonic transmission signal is transmitted by at least two ultrasonic signal transmitting arrays in the transmitting terminal 
Li teaches detecting multiple signals (a signal detector detecting a first and second signal using a frequency transform and calculating and comparing frequency energy values to a threshold energy value; Claims 1 and 3)
Additionally, Kaindl teaches a correlation calculation which could only occur if the data stream represents all (both) received sub-data streams with the same signal strengths ([0044, 45]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Li to detect multiple signals and attribute them to the transmitting arrays based on the detected frequencies and decode these signals. This would help ensure the received signals are transmitted from the corresponding transmitter.

Regarding Claim 8, Kaindl as modified above teaches the ultrasonic data transmission method of claim 7, 
Kaindl does not teach wherein determining whether the ultrasonic transmission signal is transmitted by the at least two ultrasonic signal transmitting arrays in the transmitting terminal comprises: 
performing frequency domain transformation on the ultrasonic transmission signal, and calculating an energy value of each frequency component in the ultrasonic transmission signal subjected to the frequency domain transformation; and 
determining, when at least two energy values are greater than a preset energy threshold, that the ultrasonic transmission signal is transmitted by the at least two ultrasonic signal transmitting arrays in the transmitting terminal.
Li teaches detecting multiple signals (a signal detector detecting a first and second signal using a frequency transform and calculating and comparing frequency energy values to a threshold energy value, Claims 1 and 3; determining energy values and frequency transform, Col 1, lns 49-54)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Li to detect multiple signals and attribute them to the transmitting arrays based on the detected frequency’s energy values above an energy threshold. This would help ensure the received signals are transmitted from the corresponding transmitter.

Regarding Claim 9, Kaindl as modified above teaches the ultrasonic data transmission method of claim 7, wherein decoding the ultrasonic transmission signal when the ultrasonic transmission signal is transmitted by the at least two ultrasonic signal transmitting arrays in the transmitting terminal comprises: 
converting the ultrasonic transmission signal into at least two single-frequency ultrasonic coding signals, wherein the at least two single-frequency ultrasonic coding signals are respectively transmitted by the at least two ultrasonic signal transmitting arrays in a focusing manner (digitalized data stream is firstly separated into a number of sub data streams corresponding to the number of transmission channels, the sub data streams are correlated with each reference carrier frequency, [0043]); and 
acquiring a single-frequency ultrasonic coding signal and decoding the single- frequency ultrasonic coding signal ([0029]).

Regarding Claim 17, Kaindl teaches an ultrasonic data transmission apparatus implementing operations of the ultrasonic data transmission method of claim 7, applied to a receiving terminal, comprising: 
a processor (processing unit 12, [0035]) wherein the processor is configured to: 
receive an ultrasonic transmission signal transmitted by a transmitting terminal ([0040]); and 
decode the ultrasonic transmission signal ([0029]).
	Kaindl does not explicitly teach a memory for storing instructions executable by the processor and the processor is configured to determine whether the ultrasonic transmission signal is transmitted by at least two ultrasonic signal transmitting arrays in the transmitting terminal.
	Li teaches a memory for storing instructions executable by the processor (Col 4 ln 66 – Col 5 ln 6) and detecting multiple signals (a signal detector detecting a first and second signal using a frequency transform and calculating and comparing frequency energy values to a threshold energy value; Claims 1 and 3)
Additionally, Kaindl teaches a correlation calculation which could only occur if the data stream represents all (both) received sub-data streams with the same signal strengths ([0044, 45]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Li to detect multiple signals and attribute them to the transmitting arrays based on the detected frequencies and decode these signals. This would help ensure the received signals are transmitted from the corresponding transmitter.

Regarding Claim 18, Kaindl as modified above teaches the ultrasonic data transmission apparatus of claim 17, 
Kaindl does not teach wherein the processor is further configured to: 
perform frequency domain transformation on the ultrasonic transmission signal, and calculate an energy value of each frequency component in the ultrasonic transmission signal subjected to the frequency domain transformation; and 
determine, when at least two energy values are greater than a preset energy threshold, that the ultrasonic transmission signal is transmitted by the at least two ultrasonic signal transmitting arrays in the transmitting terminal.
Li teaches detecting multiple signals (a signal detector detecting a first and second signal using a frequency transform and calculating and comparing frequency energy values to a threshold energy value, Claims 1 and 3; determining energy values and frequency transform, Col 1, lns 49-54)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Li to detect multiple signals and attribute them to the transmitting arrays based on the detected frequency’s energy values above an energy threshold. This would help ensure the received signals are transmitted from the corresponding transmitter.

Regarding Claim 19, Kaindl as modified above teaches the ultrasonic data transmission apparatus of claim 17, wherein the processor is further configured to: 
convert the ultrasonic transmission signal into at least two single-frequency ultrasonic coding signals, wherein the at least two single-frequency ultrasonic coding signals are respectively transmitted by the at least two ultrasonic signal transmitting arrays in a focusing manner (digitalized data stream is firstly separated into a number of sub data streams corresponding to the number of transmission channels, the sub data streams are correlated with each reference carrier frequency, [0043]); and 
acquire a single-frequency ultrasonic coding signal and decode the single-frequency ultrasonic coding signal ([0029]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaindl EP 2950467 A1 in view of Li US 6763106 B1 and further in view of Boroujeni US 20200074844 A1.

Regarding Claim 10, Kaindl as modified above teaches the ultrasonic data transmission method of claim 9, 
Kaindl does not teach wherein acquiring the single-frequency ultrasonic coding signal and decoding the single-frequency ultrasonic coding signal comprises: 
detecting whether the single-frequency ultrasonic coding signal comprises wake-up information; and 
separating the wake-up information from the single-frequency ultrasonic coding signal when the single-frequency ultrasonic coding signal comprises the wake-up information, and decoding remaining information except the wake-up information to obtain to-be-transmitted information.
Boroujeni teaches a system separating a wake-up part of the input signal and provides the other part to an input port and then decoding the signal ([0034, 51])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Boroujeni to separate the wake-up information from the remainder of the signal. This will allow the system to power-on components when necessary and minimize the time and computing resources needed to decode the remaining signal.

Regarding Claim 20, Kaindl as modified above teaches the ultrasonic data transmission apparatus of claim 19, 
Kaindl does not teach wherein the processor is further configured to: 
detect whether the single-frequency ultrasonic coding signal comprises wake-up information; and 
separate the wake-up information from the single-frequency ultrasonic coding signal when the single-frequency ultrasonic coding signal comprises the wake-up information, and decode remaining information except the wake-up information to obtain to-be-transmitted information.
Boroujeni teaches a system separating a wake-up part of the input signal and provides the other part to an input port and then decoding the signal ([0034, 51])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaindl in view of Boroujeni to separate the wake-up information from the remainder of the signal. This will allow the system to power-on components when necessary and minimize the time and computing resources needed to decode the remaining signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645